United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2084
                                    ___________

Paul Leslie Emerson, on behalf       *
of G.A.E. and K.D.E.,                *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of North Dakota.
Constance Louise Cleveland; Marlene *
Sorum; Cynthia Kessler; Burch        * [UNPUBLISHED]
Burdick; Forrest Ammerman; and       *
Laurie Kramer,                       *
                                     *
            Appellees.               *
                                ___________

                              Submitted: November 7, 2011
                                 Filed: November 10, 2011
                                  ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Paul Leslie Emerson, on behalf of his minor children, appeals the district
court’s1 adverse grants of motions to dismiss and for summary judgment, in this civil
rights action. Having carefully reviewed the record and Emerson’s arguments for
reversal, we find no basis for overturning the district court’s well-reasoned decisions

      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota.
to grant summary judgment to certain defendants, see Reed v. City of St. Charles,
Mo., 561 F.3d 788, 790-91 (8th Cir. 2009) (standard of review); or to dismiss the
claims against other defendants for failure to state a claim, see McAdams v. McCord,
584 F.3d 1111, 1113 (8th Cir. 2009) (standard of review); Stone v. Harry, 364 F.3d
912, 914 (8th Cir. 2004) (pro se complaints must be liberally construed, but must
allege sufficient facts to support claims advanced). We also find no abuse of
discretion in the district court’s denial of reconsideration, whether Emerson brought
his motion under Federal Rule of Civil Procedure 60(b), see Brooks v. Ferguson-
Florissant Sch. Dist., 113 F.3d 903, 905 (8th Cir. 1997), or under Federal Rule of Civil
Procedure 59(e), see Perkins v. U.S. West Commc’ns, 138 F.3d 336, 340 (8th Cir.
1998); or in the court’s denial of leave to “rejoin” certain defendants dismissed early
in the case, see Hammer v. City of Osage Beach, Mo., 318 F.3d 832, 844 (8th Cir.
2003) (discussing circumstances where leave to amend should be denied). The district
court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-